Power Siting Board, No. 90-1530-EL-BTX. This cause, here on appeal from the Ohio Power Siting Board, was considered in the manner prescribed by law. Upon consideration of appellant’s application to dismiss,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective October 28, 1991.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellee recover from the appellant its costs herein expended; and that a mandate be sent to the Ohio Power Siting Board to carry this judgment into execution; and that a copy of this entry be certified to the Ohio Power Siting Board for entry.